Title: From John Graham to Col. Josiah Quincy, 29 February 1808
From: Graham, John
To: Quincy, Col. Josiah



Sir
Department of State 29th. Feby 1808

May I be permitted to enquire whether the Committee of which you are the Chairman wish a Report from this office in reply to your Letter of the 13th. Inst.  We had made some Progress in it when the last Information was received from Algiers, which led to a beleif that it might not be wanted.  It was in consequence laid aside to give place to some more urgent business; but if you wish it, it will be again taken up.  With Sentiments of the Highest Respect I have the Honor to be Sir Your Mo: Obt Sert

John Graham
Cheif Clerk Dept of State

